Citation Nr: 1022384	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  94-41 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2001 rating action that denied service 
connection for PTSD.

In November 2004, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.

In April 2005, the Veteran testified at another Board hearing 
before the undersigned VLJ in Washington, D.C.

By decisions of July 2005 and May 2009, the Board remanded 
the issue on appeal to the RO for further development of the 
evidence and for due process development.  

In May 2010, the undersigned VLJ denied the veteran's request 
for another Board hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, most persuasive medical evidence shows 
that the Veteran does not have a current valid diagnosis of 
PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

May 2001 pre-rating RO letters informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and of what was need to establish 
entitlement to service connection, including specific 
description of his claimed inservice stressors in connection 
with the claim for a psychiatric disability.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, a post-rating August 2005 RO letter provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  That letter further specified what evidence the 
VA had received; what evidence it was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2001 and 2005 RO letters 
cumulatively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the May 2001 and August 
2005 documents meeting the VCAA's notice requirements were 
furnished to the Veteran both prior and subsequent to the 
October 2001 rating action on appeal.  However, the Board 
finds that the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the Veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided, as reflected in the January and November 
2009 Supplemental Statements of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
Veteran has been notified of what was needed to substantiate 
his claim for service connection for PTSD, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
notified of the effective date information in a June 2009 RO 
letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all available 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical, personnel, and 
administrative records, and pertinent post-service VA and 
private medical records through 2009.  Copies of the 
veteran's Board hearing transcripts have been associated with 
the claims folder and considered in adjudicating this claim.  
The Veteran was afforded a comprehensive VA psychological 
examination in August 2009.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.      

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,  2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than a veteran's service records 
may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that he has PTSD as a result of claimed 
traumatic experiences in service in Germany, including a 
personal physical assault, detention as a suspect in a 
murder, and being in the vicinity of a terrorist bombing of 
an army base.  He gave testimony to that effect at the 
November 2004 and April 2005 Board hearings. 

In this case, the available service medical records are 
completely negative for findings or diagnoses of PTSD. 

Neither does the Veteran have a valid diagnosis of PTSD 
during the post-service years up to the present time.  The 
Veteran was psychiatrically normal on September 1992 VA 
examination, some 4 months following separation from service. 
Numerous VA and private medical records from 1999 to 2008 
contain various assessments, impressions, and diagnoses 
including rule-out delusional disorder, depression, major 
depressive episodes, recurrent depressive disorder, major 
depression, recurrent major depression, mood disorder 
secondary to medical condition, psychotic disorder, and PTSD.  
However, the Board finds that those notations do not indicate 
a valid diagnosis of PTSD conforming to 38 C.F.R. § 4.125 
that was arrived at after review of the veteran's documented 
military and medical history, his service medical, personnel, 
and administrative records, and post-service medical records, 
consideration of his claimed inservice stressors, and 
comprehensive examination and psychometric testing of the 
Veteran.  Rather, they appear to be based on the veteran's 
own history of claimed PTSD problems.

In December 1999, F. R., M.D., noted the veteran's statement 
that he was believed to be suffering from PTSD, as well as 
his history of a personal physical assault, and being in the 
vicinity of a terrorist bombing of an army base in service in 
Germany.  After mental status examination, the diagnostic 
impressions were chronic PTSD and rule-out delusional 
disorder.  Dr. F. R. subsequently saw the Veteran for follow-
up treatment for symptoms including paranoid ideation and 
self-referential thinking in January and February 2000.

On April 2000 adaptive services evaluation, the Veteran was 
noted to have PTSD symptomatology, and J. L., Ph.D., stated 
that the diagnosis of PTSD was apparent in the veteran's 
mental state, noting that he had personality issues, 
paranoia, tangential thinking, depression, and delusional 
ideation as well.    
 
The Board finds that the above December 1999 and April 2000 
medical reports do not contain a valid diagnosis of PTSD 
conforming to 38 C.F.R. § 4.125 that was arrived at after 
review of the veteran's documented military and medical 
history, his service medical, personnel, and administrative 
records, and post-service medical records, and comprehensive 
examination and psychometric testing of the Veteran.  Neither 
Dr. F. R. nor J. L. indicated what, if any, records they 
reviewed in reaching their conclusions; rather, the diagnoses 
and comments appear to be based solely on the veteran's own 
report of his military history and self-described PTSD 
problems.  An appellant's own reported history of alleged 
inservice events does not constitute competent evidence that 
any alleged inservice event actually occurred.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  The VA is not 
required to accept doctors' opinions that are based upon an 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).    

Thus, the Board concludes that the above notations of PTSD 
from 1999 to 2008 are not persuasive medical evidence of a 
valid diagnosis of that psychiatric disorder.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993)  (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Rather, the Board finds that the competent, more persuasive 
medical evidence in this case, as indicated by the 
comprehensive August 2009 VA examination, definitively shows 
that the Veteran does not have a current valid diagnosis of 
PTSD.  In reaching this determination, the Board accords 
great probative value to that 2009 VA examination report, 
wherein a VA psychologist reviewed the claims folder and the 
entire evidence of record, including the veteran's military, 
psychosocial, and occupational history, his service medical 
and administrative records, his claimed inservice stressors, 
and post-service medical records, and reached his conclusions 
after thorough mental status examination and psychological 
testing of the Veteran which indicated a 100% probability of 
the over-endorsement of psychiatric symptoms.  Mental status 
examination showed a forceful demeanor, and loud and somewhat 
pressured speech, and the Veteran reported auditory 
hallucinations and delusional thinking that was highly 
inconsistent with his overall presentation.  The Veteran 
endorsed traits of personality disorder, his overall score 
exceeded the recommended cut score for the consideration of a 
personality disorder, and he in fact endorsed a clinically 
significant number of traits of several personality 
disorders, which the examiner noted was highly consistent 
with his current presentation.  

The diagnostic impression based on guidelines of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) was rule-
out personality disorder.  The examiner stated that PTSD was 
not diagnosed because the results of objective testing did 
not conform to DSM-IV guidelines for the diagnosis of PTSD in 
the context of external incentives (i.e., disability 
benefits), where the intentional over-endorsement of symptoms 
must be ruled out.  Significantly, the doctor noted that the 
previous diagnoses of PTSD contained in the claims folder 
were conferred in clinical contexts where different 
diagnostic guidelines applied; were based on no documented, 
objective assessment of symptom over-endorsement; and were 
therefore inapplicable to the current examination.    

As the most persuasive, competent and probative medical 
evidence on the question of psychiatric diagnosis establishes 
that the Veteran does not meet the diagnostic criteria for 
PTSD, the Board finds that a critical element to establish 
service connection therefor is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) is not 
necessary. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent, most 
persuasive evidence does not provide valid indicia of the 
disability for which service connection is sought (and hence, 
no evidence of a nexus between that disability and military 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the most 
persuasive and competent medical evidence shows no current 
valid diagnosis of PTSD, the Board finds that service 
connection for that claimed disability is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, his wife's statement 
received in March 2010, and the veteran's hearing testimony 
in connection with the claim on appeal.  However, as laymen 
without appropriate medical training and expertise, the 
Veteran and his wife simply are not competent to render a 
probative (persuasive) opinion on a medical matter-such as 
whether he currently meets the diagnostic criteria for PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such 
as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  See, e.g., Jones 
v. Brown, 7 Vet. App. 134, 137 (1993).  Hence, the assertions 
of the Veteran and his wife in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


